                       UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


JOSHUA HENRY,                                              Civil No. 19-429 (JRT/TNL)

                    Plaintiff,

v.                                                            ORDER

TOM ROY, et al.,

                    Defendants.


      Joshua Henry, OID #247203, Kandiyohi County Jail, 2201 23rd Street NE,
      Willmar, MN 56201, pro se plaintiff.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated August 6, 2019 (Docket No. 7), along with all the files and records,

and no objections to said Recommendation having been filed,

       IT IS HEREBY ORDERED that:

      1.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28

             U.S.C. § 1915(e)(2)(B).

      2.     The application to proceed in forma pauperis of plaintiff Joshua Henry

             (Docket No. 2) is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 7, 2019
at Minneapolis, Minnesota
                                                      s/John R. Tunheim
                                                      JOHN R. TUNHEIM
                                                      Chief Judge
                                                      United States District Court
